MEMORANDUM ***
Arsen Vardanyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252(b). We review the BIA’s order denying the motion to reconsider for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion by denying Vardanyan’s motion to reconsider. Vardanyan’s motion did not show any error in the BIA’s September 2004 decision nor did it include any pertinent authority to support his argument. See 8 U.S.C. § 1229a(c)(6)(C); 8 C.F.R. § 1003.2(b)(1).
Vardanyan failed to raise his ineffective assistance of counsel claim before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004); 8 U.S.C. § 1252(d)(1). We therefore lack jurisdiction to consider this claim.
We lack jurisdiction to review any of the other arguments related to the BIA’s September 2004 decision because Vardanyan did not file a petition for review of that decision. See 8 U.S.C. § 1252(b)(1).
PETITION FOR REVIEW DENIED IN PART; DISMISSED IN PART.

 This disposition is not appropriate for publi*961cation and is not precedent except as provided by Ninth Circuit Rule 36-3.